PER CURIAM.
Clarence C. Moore appeals the district court’s order dismissing his civil action against Church Hill House and Winn Management. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Moore v. Church Hill House, No. CA-03-165 (E.D. Va. June 18, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.